Citation Nr: 9918871	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  95-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which determined that the veteran was not eligible 
for vocational rehabilitation benefits.

The veteran was scheduled to provide testimony at a personal 
hearing before a Member of the Board in October 1996.  
However, the veteran failed to appear.  Accordingly, his 
request for a personal hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d) (1998).

This matter was previously before the Board in December 1996, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  For the reasons stated below, the Board finds 
that the RO has complied with the directives of the December 
1996 remand to the extent permitted by the cooperation of the 
veteran.  Accordingly, a new remand is not required to comply 
with Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran is service-connected for mechanical low back 
pain, evaluated as 10 percent disabling, and for residuals of 
fracture to the mandible, evaluated as not disabling to a 
compensable degree (zero percent).  Non-service connected 
disabilities include cold induced bronchospasm, chest pain, 
and a psychiatric disorder.

2.  All efforts to contact the veteran to determine his 
eligibility for vocational rehabilitation benefits have been 
unsuccessful.

3.  No evidence is of record which shows what impact, if any, 
the veteran's service-connected and non-service connected 
disabilities have on his ability to prepare for, obtain, and 
retain employment consistent with his abilities, aptitudes, 
and interests.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met. 38 U.S.C.A. §§ 3101, 3102, 
5107 (West 1991 and Supp. 1999); 38 C.F.R. §§ 21.40, 21.51, 
21.52 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  In an October 1993 the veteran's application for 
vocational rehabilitation benefits was received.  By a letter 
dated in November 1993, the RO informed the veteran that he 
was not eligible for vocational rehabilitation under Chapter 
31.  At the time, the RO noted that the veteran's only 
service-connected disability consisted of residuals of a 
mandible fracture, evaluated as not disabling to a 
compensable degree (zero percent disabling).  Since the 
veteran did not have a compensable disability rating, his 
claim for vocational rehabilitation training was denied.  The 
veteran appealed this decision to the Board.

In a July 1994 rating decision, the RO granted service 
connection for mechanical low back pain.  A noncompensable 
rating was assigned, effective October 18, 1993.  The veteran 
subsequently perfected an appeal to the Board on the issue of 
entitlement to a compensable rating for mechanical low back 
pain.

In a December 1996 decision, the Board found that the veteran 
was entitled to a disability rating of 10 percent for his 
mechanical low back pain.  Since the veteran now had a 
compensable disability rating, the Board remanded the 
veteran's claim for vocational rehabilitation to the RO for 
reconsideration.

The evidence on file shows that following the Board's remand, 
the RO made several unsuccessful attempts to schedule an 
appointment with the veteran for counseling regarding his 
vocational rehabilitation claim.  Correspondence sent to his 
address of record was returned by the Postal Service, with no 
forwarding address for the veteran.  Efforts to contact the 
veteran by telephone were also unsuccessful, as even the 
phone listed in the Directory had been disconnected.

In a November 1998 Supplemental Statement of the Case, the RO 
denied the veteran's claim for vocational rehabilitation 
under Chapter 31 due to the veteran's failure to cooperate 
and keep scheduled appointments.  In the attached cover 
letter, it was stated that the claim had been denied due to 
the veteran's failure to keep VA advised of his correct 
mailing address.  This correspondence was also returned by 
the Postal Service as undeliverable.

The Board notes that in addition to his service-connected 
disabilities, the record shows that the veteran has the 
following non-service connected disabilities: cold induced 
bronchospasm, chest pain, and a psychiatric disorder.  
However, no evidence is of record which shows what impact, if 
any, the veteran's service-connected and non-service 
connected disabilities have on his ability to prepare for, 
obtain, and retain employment consistent with his abilities, 
aptitudes, and interests.


Legal Criteria.  The goal of the vocational rehabilitation 
program is to provide veterans with service-connected 
disabilities services and assistance necessary for achieving 
independence in daily living, to the maximum extent feasible, 
and suitable employment.  38 C.F.R. §§ 21.1, 21.70 (1998).  
Entitlement to a vocational rehabilitation program requires 
that a veteran have a service-connected disability which is 
20 percent or more disabling, unless the veteran has a 
"serious employment handicap" (as defined in 38 U.S.C.A. § 
3101(7)), in which case the service-connected disability need 
only be 10 percent disabling.  38 U.S.C.A. § 3102

The term, "serious employment handicap" means a significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of a 
veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes and interests.  38 U.S.C.A. § 3101(7); see also 38 
C.F.R. § 21.51(b).  Components of an employment handicap 
include impairment caused by the veteran's service and 
nonservice-connected disabilities, deficiencies in education 
and training, and negative attitudes toward the disabled. 38 
C.F.R. § 21.51(c)(1).  The veteran's service-connected 
disability need not be the sole or primary cause of the 
employment handicap, but it must materially contribute to the 
impairment described above.  38 C.F.R. § 21.51(c)(2).  The 
term "nonservice-connected disability" means all physical 
and mental disabilities which have not been found to be 
service-connected by VA.  38 C.F.R. § 21.51(c)(3).

When determining whether the veteran's training and 
employment are consistent with his or her abilities, 
aptitudes and interests, the following should be considered:  

(i) a finding that a veteran is employed in an 
occupation which is consistent with his or her 
abilities, aptitudes and interests may not be made if 
the occupation does not require reasonably developed 
skills, except under conditions described specified 
paragraphs; 

(ii) the veteran's residual capacities, as well as 
limitations arising from the veteran's service and 
nonservice-connected disabilities are relevant; 

(iii) evidence of the consistency of interests with 
training and employment may be based on: 

(A) the veteran's statements to a VA counseling 
psychologist during initial evaluation or 
subsequent reevaluation; 

(B) the veteran's history of participation in 
specific activities; or 

(C) information developed by the VA through use of 
interest inventories.

38 C.F.R. § 21.51(c)(4).

A finding that the veteran's service-connected disability 
materially contributes to his or her impairment to employment 
will be made by assessing 

(1) The service-connected condition adversely affects 
the veteran's current ability to prepare for employment 
in one or more fields which would otherwise be 
consistent with the veteran's abilities, aptitudes, and 
interests.  An adverse effect is demonstrated when the 
physical or psychological results of the service-
connected condition impairs the veteran's ability to 
train; prevents or impedes access to training 
facilities; or diminishes the veteran's motivation and 
ability to mobilize his or her energies for education or 
training.  

(2) The service-connected condition places the veteran 
at a competitive disadvantage with similarly situated 
non-disabled persons in obtaining employment.  A veteran 
without reasonably developed specific job skills shall 
be considered to be at a competitive disadvantage unless 
evidence of record shows a history of current, stable, 
continuing employment.  

(3) The physical or psychological effects of a service- 
connected condition adversely affect the veteran's 
ability to maintain employment which requires reasonably 
developed skills. This criterion is not met if a veteran 
though lacking reasonably developed skills, has a 
history of continuing, stable employment.

38 C.F.R. § 21.51(e).

The regulations provide that an employment handicap exists 
when the veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; the veteran's service-connected 
disability materially contributes to the impairment of 
employability; and the veteran has not overcome the effects 
of the impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes, and interests.  38 C.F.R. § 21.51(f)(1).

An employment handicap does not exist when the veteran's 
employability is not impaired, that is, when a veteran who is 
qualified for suitable employment does not obtain or maintain 
such employment for reasons within his control; the veteran's 
employability is impaired but his service-connected 
disability does not materially contribute to the impairment 
of employability; or the veteran has overcome the effects of 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2).

A finding of serious employment handicap will normally not be 
made when a veteran's service-connected disability is rated 
at less than thirty percent disabling.  A finding of serious 
employment handicap may nevertheless be made when:  (1) The 
veteran's service-connected disability has caused substantial 
periods of unemployment or unstable work history; (2) The 
veteran has demonstrated a pattern of maladaptive behavior 
which is shown by a history of withdrawal from society or 
continuing dependency from society or continuing dependency 
on government income support programs; and a counseling 
psychologist in the Vocational Rehabilitation and Counseling 
Division shall make determinations of serious employment 
handicap.  38 U.S.C.A. § 3101, 3102; 38 C.F.R. § 21.52.

The Board notes that in this case, the veteran submitted his 
claim for Chapter 31 benefits in 1993.  At that time, the 
aforementioned regulations were in effect, but 38 C.F.R. § 
21.51(c)(2) was subsequently found to be invalid.  In 
Davenport v. Brown, 7 Vet. App. 476 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") reviewed 38 C.F.R. § 21.51(c)(2) 
as requiring a veteran's service-connected disability to 
"materially contribute" to his employment handicap.  It 
held that, because the statutory authority for 38 C.F.R. § 
21.51(c) was 38 U.S.C. § 3102, which did not require a causal 
nexus between a service-connected disability and an 
employment handicap, 38 C.F.R. § 21.51(c)(2) was in excess of 
statutory authority, and therefore, invalid.

Subsequently and in response to Davenport, Congress amended 
the applicable statute to specifically include a requirement 
of a causal nexus between a veteran's service-connected 
disability and his employment handicap.  See Veterans 
Benefits Improvements Act of 1996, Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996).  That amendment was made 
applicable only with respect to claims of eligibility or 
entitlement to services and assistance under Chapter 31 
received on or after the date of the enactment of the Act, or 
October 9, 1996.  Hence, inasmuch as the veteran's claim was 
filed in 1993, the Board is bound by the Court's decision in 
Davenport.


Analysis.  As stated above, the Board finds that the RO has 
substantially complied with the directives of the December 
1996 remand.  The Board notes that the Court held in Stegall 
v. West, 11 Vet. App. 268 (1998), that a remand by the Board 
confers on a veteran or other claimant the right to VA 
compliance with the remand order and imposes on the Secretary 
a concomitant duty to ensure compliance with the terms of 
such an order.  However, the Court has also held that the 
duty to assist is not exclusively a "one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, in Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993), the Court stated the 
following:

In the normal course of events, it is the 
burden of the veteran to keep the VA apprised 
of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to 
turn up heaven and earth to find him.  It is 
only where a file discloses other possible 
and plausible addresses that an attempt 
should be made to locate him at the alternate 
known address before finding abandonment of a 
previously adjudicated benefit.

In view of the foregoing, the Board is of the opinion that 
the Court did not intend for the holding of Stegall to apply 
in cases where the veteran has chosen not to cooperate.  As 
stated above, the Board finds that the RO took all reasonable 
efforts under the circumstances to comply with the remand 
directives, and the deficiencies, are due to the veteran's 
failure to cooperate.  Accordingly, a new remand is not 
warranted to comply with the Court's holding in Stegall, 
supra.

In the instant case, the evidence on file does not support a 
finding that the veteran's service-connected and nonservice-
connected disabilities materially contribute to an employment 
handicap.  As stated above, no evidence is of record which 
shows what impact, if any, the veteran's service-connected 
and non-service connected disabilities have on his ability to 
prepare for, obtain, and retain employment consistent with 
his abilities, aptitudes, and interests.  Without such 
evidence, the veteran is not entitled to Chapter 31 
vocational rehabilitation benefits.  This lack of evidence is 
due to the veteran's failure to cooperate and keep VA 
informed of his current address.  Accordingly, his claim is 
denied.


ORDER

Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

